In my opinion the ordinance here in question is one which is designed solely to regulate hours of labor. As such, I believe its enactment constitutes a valid exercise of the police power. Ordinances prescribing hours of opening and closing secondhand shops, Hyman v. Boldrick, 153 Ky. 77, 154 S.W. 369,44 L.R.A.(N.S.) 1039; pawnshops, City of Butte v. Paltrovich,30 Mont. 18, 75 P. 521, 104 A.S.R. 698; and pool halls, billiard halls, and soft drink parlors, Churchill v. City of Albany,65 Or. 442, 133 P. 632, Ann. Cas. 1915A, 1094, have been held constitutional. Such enactments, though not sustained as a means of regulating hours of labor, have been upheld as a valid exercise of the police power. In Barbier v. Connolly, *Page 22 113 U.S. 27, 5 S. Ct. 357, 28 L. ed. 923, and Soon Hing v. Crowley, 113 U.S. 703, 5 S. Ct. 730, 734, 28 L. ed. 1145, the United States Supreme Court upheld ordinances prohibiting washing and ironing in public laundries from ten p. m. until six a. m. within certain territorial limits. This was held valid as a means of fire prevention. In the Soon Hing case it was said [113 U.S. 710]:
"So, too, with the hours of labor. On few subjects has there been more regulation. How many hours shall constitute a day's work in the absence of contract, at what time shops in our cities shall close at night, are constant subjects of legislation."
Through all these decisions runs the notion that it is largely in the discretion of the body which enacts the law (in this case the Minneapolis city council) whether a particular subject is a proper one for regulation and that such determination by that body should not be lightly interfered with.
Sunday closing laws have been almost universally upheld. In the Soon Hing case, Mr. Justice Field said [113 U.S. 710]:
"Laws setting aside Sunday as a day of rest are upheld, not from any right of the government to legislate for the promotion of religious observances, but from its right to protect all persons from the physical and moral debasement which comes from uninterrupted labor. Such laws have always been deemed beneficent and merciful laws, especially to the poor and dependent, to the laborers in our factories and workshops and in the heated rooms of our cities; and their validity has been sustained by the highest courts of the States."
See also State v. Petit, 74 Minn. 376, 379, 77 N.W. 225.
I am persuaded by the language of Mr. Justice Blake in the dissenting opinion of Patton v. City of Bellingham, 179 Wash. 566,582, 38 P.2d 364, 370:
"Looking through the pretext and at the reality, the purpose of this ordinance is to curb competition of the chain store character in the barber trade. And it is every whit as justifiable as the laundry ordinance. The chain shops, by working two or three *Page 23 
shifts, can keep open twelve, sixteen or twenty-four hours. In order to live, the one or two chair shops must keep open for a like period. Thus, through economic necessity, men in the latter shops are forced to work for a length of hours that deprives them of the leisure that makes life worth living. The power of the government to enact legislation to alleviate such conditions is inherent. Such legislation is grounded in the government's 'right to protect all persons from the physical and moral debasement which comes from uninterrupted labor.' "